Citation Nr: 1433407	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Jacob J. Zetley, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Board remanded the claim on appeal to schedule the Veteran for a VA examination to ascertain whether any skin disability diagnosed during the pendency of the appeal was etiologically related to active duty, to include exposure to herbicides.  In addition, the Board requested that the RO obtain any outstanding VA treatment records dated from June 2011 to the present.  A review of the record reflects VA treatment records dated through April 2014.  However, there is no indication that the Veteran was scheduled for a VA examination in connection with his claim.  In addition, the record does not show that the RO re-adjudicated the Veteran's claim or issued a Supplemental Statement of the Case.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to fully comply with the Board's remand directives.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all treatment records dated from April 2014 to the present for the Veteran from the VA Medical Center in Hines, Illinois, along with records from any associated outpatient clinics.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disability diagnosed during the pendency of the appeal.  The claims file, electronic records, and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should review the service treatment records, VA treatment records, and consider the Veteran's presumed in-service exposure to herbicides.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disability diagnosed during the pendency of the appeal is related to active duty, to include exposure to herbicides.  In particular, the VA examiner should consider the diagnoses of tinea pedis, onychomycosis, paronychia of the toe, porokeratosis, left leg venous stasis with venous ulceration, and callouses, as shown in the VA treatment records.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



